378 U.S. 127 (1964)
ELFBRANDT
v.
RUSSELL ET AL.
No. 553, Misc.
Supreme Court of United States.
Decided June 15, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF ARIZONA.
W. Edward Morgan for petitioner.
Robert W. Pickrell, Attorney General of Arizona, Philip M. Haggerty, Assistant Attorney General, and Norman E. Green for respondents.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Arizona for further consideration in light of Baggett v. Bullitt, 377 U.S. 360.